By the Court.*—Leonard, J.
Under an indictment for bigamy, strict proof of marriage is necessary. It cannot be established by inference, nor by cohabitation, or admission only. The defendant is never estopped from denying the fact in a criminal case. His conduct may, however, be so wicked as to exclude favorable presumptions in his behalf. In the present case, it was proven that the prisoner introduced to the complainant a person whom he represented to be a ministe2', and who conducted a marriage cere2nony between them as a minister, taking a small book from his pocket and reading the Episcopal form. This person was dressed to represent the character in which he served, and it was manifest that it was designed by the prisoner that the complainant should believe him to be an ordained minister of the Gospel. There was no proof, however, that he was in fact a clei'gyman, or authorized by law to certify a marriage for the purpose of registry. He asked the complainant if she would take the defendant for her husband, and she answered, Yes. The prisoner was asked if he would take the complainant as his wife, and he answered, Yes. And the person officiating pronounced them man and wife. Here was *167every element necessary to constitute the contract of marriage. It was followed by cohabitation. The jury believed it was a reality to the complainant, whatever the prisoner intended. He may have procured some person falsely to represent himself as a minister, with intent to deceive his victim, and to obtain the object of his lust without any marriage. Such a thing is possible. I see no reason, however, to,, presume that the prisoner committed another and different crime in order to acquit of the one with which he stands convicted here. Marriage, although the most solemn obligation, is a .civil contract, and may be entered into in any manner which clearly evinces the intention of the parties. It is altogether suitable that it should be celebrated in a manner to impress upon the parties and friends its sacred character. The law, as written in the statute, has wisely, I think, omitted to prescribe any form to be observed in entering into this contract. I think the charge of the recorder was correct. The judgment should be affirmed.

 Present, Ingraham, P. J., Leonard and Rosekrans, JJ.